          Case 8:20-cv-01087-PWG Document 4 Filed 04/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
ENRICO E. BROWN,
                                                 *

v.                                               *           Civil Action No. 20-cv-1087

PRINCE GEORGES COUNTY
DEPARTMENT of CORRECTIONS et al,                 *

                                                 *

                                                 *

                                        ***
                               CASE MANAGEMENT ORDER

        Fed. R. Civ. P. 83(b) provides that “[a] judge may regulate practice in any manner

consistent with federal law, rules adopted under 28 U.S.C. §§ 2072 and 2075, and the district’s

local rules.” Pursuant to that authority, and in an effort to streamline proceedings, reduce

unnecessary and costly motions practice, and “to secure the just, speedy, and inexpensive

determination of every action and proceeding” before me, Fed. R. Civ. P. 1, this Standing Case

Management Order (the “Case Management Order”) shall govern in all proceedings assigned to

me, until and unless expressly superseded. Although this Case Management Order places formal

requirements on the manner in which cases shall proceed, it is intended only to more effectively

channel the efforts of litigants and allocate the resources of the Court. Nothing herein is intended

to modify or abridge any substantive rights of any litigant. In light of the fact that Plaintiff is

self-represented and is incarcerated, this Order has been modified to insure Plaintiff is able to

comply without harm to his right of meaningful access to the courts.

     A. Effective Date of Order
             Case 8:20-cv-01087-PWG Document 4 Filed 04/29/20 Page 2 of 3



        1. This Case Management Order is effective upon filing as to any parties who already
           have appeared.

        2. If this Case Management Order is entered prior to the expedited service of the
           complaint on Defendants pursuant to In re State Prisoner Litigation, Misc. No. 00-
           308, Administrative Order 2012-01 (D. Md 2012), a copy of this Case Management
           Order shall be served on Defendants with the complaint as authorized by the standing
           order and Fed. R. Civ. P. 4(c).

        3.     The issuance of this Case Management Order does not insure that the complaint will
              be forwarded to the defendant(s) for a response if after the complaint is screened
              pursuant to 28 U.S.C.§1915A and §1915(e) it is determined that it fails to state a
              claim upon which relief may be granted or is otherwise subject to sua sponte
              dismissal.

        4. This Case Management Order is effective immediately upon receipt by all parties and
           respective counsel. Nothing in this Order is to be construed so as to penalize any
           party who violates the terms of the Order without having received actual notice of its
           content. See Fed. R. Civ. P. 83(b).


    B. Motions Practice

              Unless otherwise required by this Order, all motions filed must comply with the Local
              Rules of this Court.1 No memorandum or brief in support of a motion or in
              opposition to a motion filed by the opposing party may exceed thirty (30) pages
              unless ordered by this Court on a showing of good cause; no reply memorandum or
              reply brief may exceed fifteen (15) pages. The page limits stated DO NOT
              INCLUDE exhibits.

    C. Motions for Summary Judgment or to Dismiss

        1. The Court recognizes that the ordinary practice in prisoner litigation cases is that
           Defendants file a Motion to Dismiss, or in the Alternative for Summary Judgment,2
           together with supporting exhibits and declarations under oath. Prisoner litigants are
           not required to reproduce exhibits already filed with the Court in opposition to a
           Motion for Summary Judgment or to Dismiss. Rather, Plaintiff may simply refer to
           the exhibit as designated by counsel.




1
         Plaintiff may review a copy of the local rules through the prison law library where they are accessed
through the Court’s website.
2
        In the event Defendants elect to file an Answer as the initial response to the Complaint, the guidelines for
Motions to Dismiss or for Summary Judgment still apply. Plaintiff is reminded that no reply is permitted when an
Answer is filed in response to the Complaint.

                                                         2
         Case 8:20-cv-01087-PWG Document 4 Filed 04/29/20 Page 3 of 3



       2. To facilitate Plaintiff’s Opposition Response, and in recognition that the ordinary
          time constraints for filing an Opposition Response are difficult for self-represented
          prisoners to meet, Plaintiff’s Opposition Response shall be due 28 days from the date
          a Motion for Summary Judgment or to Dismiss is filed by Defendants. The schedule
          established in this Order will control, and the parties should disregard any
          contrary instructions that may be sent by the Office of the Clerk.

       3. Any video evidence submitted by Defendants must be designated as “filed
          separately” when filed with the Clerk and must be accompanied by a declaration
          under oath indicating the date, time, and circumstances the video was viewed by
          Plaintiff. If Plaintiff has not viewed the video at the time the exhibit it submitted, a
          declaration under oath indicating when the video was viewed must be filed as soon as
          practicable following Plaintiff’s review of the evidence. In the event no arrangements
          can be made for Plaintiff to review the video evidence, the exhibit shall be
          withdrawn.

       4. Any photographic evidence submitted in support of a Motion for Summary Judgment
          shall be submitted in color in both the electronically filed exhibits and the courtesy
          copy submitted to the Court.

       5. Defendants shall file a Reply Memorandum addressing any additional evidence
          submitted by Plaintiff which was not addressed in their initial dispositive motion.




April 29, 2020                                      __________/s/____________
Date                                                      Paul W. Grimm
                                                          United States District Judge




                                                3
